DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-15, as originally filed, are pending and have been examined on the merits.
Priority
The instant Application claims benefit to provisional Application 62/682,191 (filed 6/8/2018).  The effective filing date of the claims is 6/8/2018. It is noted that the effective filing date of one or more claims may change in future actions due to amendments or further review of the priority document.

Objection to the Drawings
The drawings filed 6/7/2019 are objected to since Figs 1-4 18, 20 have grainy legend boxes that are difficult to discern each item in the legend.  Figs. 21 and 22 have undiscernible graph titles and dashed lines that cannot be distinguished whether antibiotics or bacteria were added.  Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 11 is objected to due to the following informality:  
Claim 11 has two periods after the number eleven (i.e., claim 11) where one of the periods should be removed.  Appropriate correction is requested.  

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 8 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Coombes et al. (Nature Reviews Immunology, Vol. 10, pp. 353-364; 2010), further in view of Sun et al. (Journal of Biomedical Optics, Vol. 22, No. 1, pp. 16007-1 - 16007-10; 1/2017) and Vargas et al. (Journal of Microbiological Methods, Vol. 137, pp. 34-39; 4/9/2017; cited in the IDS dated 6/7/2019).
Regarding claims 1, 2, 8 and 13, Coombes teaches that advances in microscopic imaging methods, together with the development of genetically encoded fluorescent reporters, have made it possible to directly visualize the behavior of cells in living tissues (Abstract).  Coombes teaches how dynamic imaging of in vivo infection has revealed fascinating and unexpected details of host–pathogen interactions at a new level of spatial and temporal resolution (Abstract).
Coombes teaches that the dynamic behavior of a cell or pathogen in an intact living tissue has the potential to reveal much more (page 353, column 1, paragraph 2).  Coombes teaches that dynamic in situ imaging can be achieved using widefield epifluorescence microscopy or confocal microscopy (page 353, column 2, paragraph 1). Recently, two-photon laser-scanning microscopy (TPLSM) has been used to image immune responses in intact tissues, providing increased tissue penetration and decreased photodamage and improving the ability to carry out time-lapse imaging of living tissues (page 353, column 2, paragraph 1).  Coombes teaches that an additional advantage of TPLSM over other types of fluorescence microscopy is the generation of second harmonic signals that allow the identification of characteristic tissue structures (page 353, column 2, paragraph 1; Box 1).  Combined with methods for the identification and tracking of specified host cells and structures, TPLSM studies have provided surprising new insights into how immune cells interact with their environment, with one another, and what the functional outcomes of such interactions are (page 353, column 2, paragraph 1; Box 1).  Coombes also teaches that there are known approaches used to identify host cells and structures for image analysis, as well as visualizing pathogens (page 354, Box 1; Fig.1).
Coombes also teaches methods for objectively quantifying cell motility and cell–cell interactions that further increase the value of dynamic in situ imaging, where image analysis software can be used to track individual cells in the three dimensional area being imaged over time (page 353, column 2, paragraph 2).  Parameters such as the average speed of the cell and how long it spends in contact with defined cells or structures can then be measured (page 353, column 2, paragraph 2).  Furthermore, time-lapse imaging is often most informative when it is combined with other approaches that allow investigation of the functional consequences of the observations made during imaging (page 353, column 2, paragraph 2, to page 354, column 1, paragraph 1).  
Coombes teaches improved availability of tools for labelling and tracking of pathogens in vivo has allowed researchers to address questions such as how pathogens alter the behavior of infected cells, how infected cells are recognized by the immune system and how the pathogen spreads through the host in intact tissues in real time (page 354, column 1, paragraph 2).  
Coombes also teaches that sites where a pathogen breaches the hosts’ epithelial cell defenses is often the first opportunity for contact between the host immune system and the pathogen (page 354, column 2, paragraph 2).  Tissue-resident populations of dendritic cells (DCs) and macrophages are among the first to encounter the pathogen and may be involved in transport of the pathogen across epithelial cell barriers (page 354, column 2, paragraph 2; i.e., cells and tissue fragments).  Populations of peripheral tissue-resident innate immune cells function as sentinels for infection and tissue damage (page 355, column 2, paragraph 1; i.e., cells and tissue fragments; cells that are sensitive detectors).  
DCs in both the skin and small intestine have been observed rapidly extending processes towards microorganisms following infection, confirming earlier static imaging studies (page 355, column 2, paragraph 1).  In the intestine, the DCs extended processes across the epithelial cell layer and into the lumen where they were occasionally seen to interact with non-invasive Salmonella enterica subsp. enterica serovar Typhimurium organisms (page 355, column 2, paragraph 1; i.e., detection of cells interacting with pathogenic microorganisms).  Coombes also teaches imaged tissues with known pathogens utilized in mammalian infection models (page 356, Table 1).  
Further, Coombes teaches the most important contribution of intravital imaging in models has been in revealing how bacterial pathogens use macrophages for their dissemination and growth, where zebrafish embryos (i.e., tissue fragments) clear infection with Listeria innocua (nonpathogenic bacteria) but not its more pathogenic relative Listeria monocytogenes (page 362, Box 2; i.e., viable microorganism comprising living nonpathogenic bacteria).  
Coombes teaches the use of TPLSM of DCs in the skin led to the surprising finding that, unlike sessile Langerhans cells in the epidermis, dermal DCs could crawl actively through the tissue (page 355, column 2, paragraph 1).  However, following intradermal injection of Leishmania major, dermal DCs slowed substantially, gained a more pronounced dendritic morphology and took up L. major through the extension of dendrites (page 355, column 2, paragraph 2; i.e., detection of cells interacting with pathogenic microorganisms).  
Coombes also teaches that pathogen products (interpreted as expressed metabolites) may also influence priming of the adaptive immune response to subsequent challenges (page 355, column 2, paragraphs 4-5).  TPLSM was used to better define how plasmodium infection might modulate DC function and, consequently, the interaction of DCs with T cells following secondary challenge (page 355, column 2, paragraph 5; i.e., detecting pathogens through expressed metabolites).  
In view of the above, Coombes teaches that it was known in the art that known imaging tools were known and utilized for the detection and analysis of pathogens (and nonpathogens) from a microorganism and measuring their interactions with cell and tissues (tissue fragments) within imaging models. 
Although Coombes teaches the above, Coombes does not teach that the cells are immortalized cells (cancer cells) and that the changes were measured in Doppler shift.  
Regarding claims 1 and 2, Sun teaches that three-dimensional (3-D) tissue culture represents a more biologically relevant environment compared to conventional two-dimensional cancer cell culture models (Abstract).  3-D cell culture systems overcome many of the limitations of traditional 2-D monolayer cell culture systems by mimicking more closely the complex cellular heterogeneity and tumor microenvironmental conditions (page 16007-1, column 1, paragraph 1).  
In addition, Sun teaches it is recognized that cellular dimensionality affects cancer drug sensitivity or resistance in 3-D cultures relative to 2-D monolayers (page 16007-1, column 1, paragraph 1).  Consequently, there is a growing trend toward 3-D culture to capture more biologically relevant tissue response to applied compounds (page 16007-1, column 1, paragraph 1).  Sun teaches that although deep-tissue optical imaging techniques capable of measuring pharmaceutical effects inside living tissue are lacking, candidate imaging approaches include optical coherence tomography (OCT), which has significant depth penetration (millimeters) to move deeper than surface layers of cells and has been used to image pharmaceutical responses of 3-D tissues (page 16007-1, column 1, paragraph 1).  
Sun teaches that biodynamic imaging (BDI) is a high content 3-D optical imaging technology based on low-coherence interferometry and digital holography that uses dynamic speckle as high-content image contrast to probe deep inside 3-D tissue (Abstract).  
Biodynamic imaging (BDI) is an optical imaging technology related to en face OCT, but with enhanced partially coherent speckle generated by broad-area illumination with coherence detection through digital holography (page 16007-1, column 2, paragraph 1).  Speckle contrast is shown to be a scaling function of the acquisition time relative to the persistence time of intracellular transport and hence provides a measure of cellular activity (Abstract; i.e., measuring changes in Doppler shift as in instant claims 1 and 2).  
BDI penetrates up to 1 mm into living tissue and returns high-content information in the form of dynamic light scattering across a broad spectral range (page 16007-1, column 2, paragraph 1).  The fluctuation frequencies relate to Doppler frequency shifts caused by light scattering from the subcellular constituents that are in motion (page 16007-1, column 2, paragraph 1; i.e., measuring changes in Doppler shift).  The speeds of intracellular dynamics range across four orders of magnitude from tens of nanometers per second (cell membrane) to tens of microns per second (organelles, vesicles; page 16007-1, column 2, paragraph 1).  Frequency-domain decomposition of the light fluctuations using tissue dynamics spectroscopy produces broad-band fluctuation spectra that encode the wide variety of subcellular motions (page 16007-1, column 2, paragraph 2).  Sun teaches when pharmaceutical compounds are applied to the tissue, dynamic cellular processes are modified, and these modifications appear as changes in the fluctuation spectra (page 16007-1, column 2, paragraph 2).  By applying reference compounds with known mechanisms of action, a library of drug-response spectrograms can be generated against which drug screens may be compared, gaining information about the effect of the compound on cellular processes such as necrosis and apoptosis (page 16007-1, column 2, paragraph 2; i.e., immortalized cells that are cancer cells that are interacting with compounds in an assay).  Sun teaches that this type of phenomenological assay is known as a phenotypic profile (page 16007-1, column 2, paragraph 2; i.e., immortalized cells that are cancer cells that are interacting with compounds in an assay).  Sun also teaches phenotypic profiling has seen a resurgence in recent years as a more systems-based approach to drug discovery and development that captures the complex interplay of cellular processes affected by the drug candidate (page 16007-2, column 1, paragraph 1).  
Sun teaches the application of BDI for the phenotypic profiling of responses to chemotherapy using distinct 3-D tissue culture approaches (page 16007-2, column 1, paragraph 1).  Sun teaches results demonstrate that different culture approaches, even when applied to the same cancer cell line, produce tissues with distinct cellular sensing of chemotherapy, as measured by BDI (page 16007-2, column 1, paragraph 1; i.e., measuring changes in Doppler shift).  
Sun teaches several methods are used to generate 3-D multicellular tumor spheroids (page 16007-2, column 1, paragraph 2; i.e., immortalized cells that are cancer cells).  Sun teaches BDI was used to assess the different cellular responses to paclitaxel of cancer spheroids obtained by using the three most common approaches: Bioreactor (BR), hanging-drop (HD), and nonadherent plate growth (page 16007-2, column 1, paragraph 2).  Within these growth approaches, there are important differences that may relate to the downstream success rate for drug screening and development (page 16007-2, column 1, paragraph 2; i.e., immortalized cells that are cancer cells that are interacting with compounds in an assay).  
Regarding claims 1 and 13-15, Sun teaches three different multicellular spheroid tissue growth methods were used for 3-D tissue culture: (i) Bioreactors (BRs) in which cells or spheroids aggregate in the chamber, (ii) nonadherent plates that prevent attachment, and (iii) hanging-drop (HD) plates where cells are grown in a suspended droplet to form one single spheroid (page 16007-2, column 1, paragraphs 2 and 3; i.e., immortalized cells that are cancer cells, a sensitive detector).  
Sun teaches that two cell lines, A2780 (human ovarian cancer) and DLD-1 (human colon adenocarcinoma), were obtained and grown in a humidified incubator in a supplemented medium (page 16007-2, column 1, paragraph 3; i.e., immortalized cells that are cancer cells).  To grow spheroids in the BR, the cells were placed in a rotating drum BR in complete growth medium, where the medium was refreshed every other day until the cells formed spheroids of optimal experimental size (300 to 800 μm in diameter; page 16007-2, column 1, paragraph 3 i.e., immortalized cells that are cancer cells).  Cells were seeded at a concentration of 5000/well in Corning spheroid plates and 5000/drop in the 3D Biomatrix HD plate (page 16007-2, column 1, paragraph 3).  
Biodynamic imaging (BDI) was performed with an optical instrument that captures backscattered light from biological samples and records digital holograms on a CCD Fourier-plane chip (page 16007-2, column 2, paragraph 3).  The BDI system is a Mach–Zehnder interferometer (page 16007-2, column 2, paragraph 3; Fig. 1).  
Dynamic light scattering is performed in a back-scatter geometry because the sensitivity to Doppler frequency shifts depends on the momentum transfer vector that selects longitudinal motion along the backscatter direction (page 16007-2, column 2, paragraph 3; i.e., method of detection of cells and cell interactions).  BDI can be related to previous work associated with dynamic measurements of cellular processes using coherence-domain techniques that include dynamic light scattering OCT, field based dynamic light scattering microscopy, diffusion-sensitive OCT, and dynamic full-field OCT (page 16007-8, column 1, paragraph 3).  BDI uses coherence domain detection similar to each of these techniques, but with an emphasis on developing a full speckle field at tissue scales that generates a high dynamic range with high signal-to-noise per voxel (page 16007-8, column 1, paragraph 3).  This makes it possible to differentiate subtle differences in the action of xenobiotics on tissue activity (page 16007-8, column 1, paragraph 3).  In addition, BDI penetrates deeply into dense tissue up to 1-mm deep because imaging aberrations do not degrade its 20-μm resolution (page 16007-8, column 1, paragraph 3).  The ability to monitor a living sample nondestructively over time opens an avenue for longitudinal drug exposure studies (page 16007-8, column 2, paragraph 1).  Sun teaches the use of BDI for the assessment of physiological and pharmacological properties of 3-D tissues grown using different culture methods (page 16007-8, column 2, paragraph 2).  
Sun teaches the development of BDI as a new tool for assessment of drug response in various types of 3-D tissue, including in-vitro and ex-vivo models (page 16007-8, column 2, paragraph 2).  The HD technique produces more homogeneous behavior of the samples in terms of their biodynamic signatures (page 16007-8, column 2, paragraph 3).  The BR growth is notably different from the other two tissue culture methods, taking up to 1 month to grow a batch of tumor spheroids (page 16007-9, column 1, paragraph 1).  The slow growth provides sufficient time for BR-grown spheroids to develop traces of ECM and also tighter tissue structures, where the tighter tissue structures present low diffusion coefficients for oxygen and nutrients and hinders the out diffusion of metabolites, creating hypoxic cores for moderate-sized tumor spheroids and even necrotic cores for spheroids with diameters larger than 500 μm (page 16007-9, column 1, paragraph 1).  The BR-grown cultured spheroids are most similar to biopsies in their biodynamic signatures, including the wide heterogeneity of tissue biodynamic properties (page 16007-9, column 1, paragraph 1).  Sun teaches these results illustrate the potential use of low-coherence digital holography for 3-D pharmaceutical screening applications (Abstract).
In view of the above, Sun teaches known techniques of utilizing immortalized cancer cells (tumor spheroids) in three-dimensional (3-D) tissue culture that mimics more closely the complex cellular heterogeneity and tumor microenvironmental conditions and captures more biologically relevant tissue response to applied compounds and utilizes biodynamic imaging (BDI) which is a high content 3-D optical imaging technology based on low-coherence interferometry and digital holography that uses dynamic speckle as high-content image contrast to probe deep inside 3-D tissue, where BDI penetrates up to 1 mm into living tissue, returns high-content information in the form of dynamic light scattering across a broad spectral range and the fluctuation frequencies relate to Doppler frequency shifts caused by light scattering from the subcellular constituents that are in motion (i.e., measuring changes in Doppler shift in immortalized cancer cells via BDI).  
Vargas teaches that dynamic light scattering (DLS) determines bacterial populations based on optical density and distinguish viable from non-viable cells (Abstract).  Two different bacteria strains were considered, Escherichia coli and Staphylococcus aureus, where DLS was performed at two different illuminating conditions (continuous and intermittent; Abstract).  By the increment of particle size as a function of time, it was possible to observe cell division and the formation of aggregates containing very few bacteria (Abstract).  
Regarding claim 1, Vargas teaches dynamic light scattering (DLS) senses the movement of scattering particles by measuring the frequency shift of the incident laser light when scattered by particles in motion inside a suspension or a solution (page 35, column 1, paragraph 3).  From this shift, it is possible to determine their sizes by means of the Doppler effect ((page 35, column 1, paragraph 3).  In addition to particle size, DLS also provides information on the scattered intensity (IS) that is proportional to the number concentration (cn) of the scattering particles (page 35, column 1, paragraph 3).  Any increment in IS with time can only come from viable bacteria, because only viable bacteria can reproduce, increasing cn (page 35, column 1, paragraph 3).  The slopes of the scattered intensity profiles are directly related to the growth rate of viable bacteria (page 35, column 1, paragraph 3).  This technique is based on the inelastic scattering of photons from a laser, upon the interaction with diffusing scattering particles (page 35, column 1, paragraph 3). 
The scattered intensity profiles showed the lag phase and the transition to the exponential phase of growth, providing a quantity proportional to viable bacteria concentration (Abstract).  Vargas teaches a clear and linear correlation in both lag and exponential phase, between the Log10 (colony-forming units/mL) from plate counting (i.e., the standard technique in determining bacterial populations as a function of time) and the Log10 of the scattered intensity Is from DLS (Abstract).  These correlations provide a good support to use DLS as an alternative technique to determine a bacterial population (Abstract).
In view of the above, Vargas teaches that it was known that dynamic light scattering (DLS) can be used with microorganisms such as pathogenic bacteria (e.g., Escherichia coli and Staphylococcus aureus).
A person of ordinary skill in the art would have been motivated to substitute the imaging tools of Sun and Vargas and the tumor spheroid cells of Sun for the imaging tools and cells of Coombes since all the reference teach the utilization of imaging analysis for detecting and measuring the interactions of cells, Coombes teaches advances in microscopic imaging methods to directly visualize the behavior of cells in living tissues and dynamic imaging of in vivo infection that reveal fascinating and unexpected details of host–pathogen interactions, Sun teaches known techniques of utilizing immortalized cancer cells (tumor spheroids) in three-dimensional (3-D) tissue culture that mimics more closely the complex cellular heterogeneity and tumor microenvironmental conditions and captures more biologically relevant tissue response to applied compounds, utilizes biodynamic imaging (BDI) which penetrates into living tissue, returns high-content information in the form of dynamic light scattering across a broad spectral range and the fluctuation frequencies relate to Doppler frequency shifts caused by light scattering from the subcellular constituents that are in motion , while Vargas teaches that it was known that dynamic light scattering (DLS) can be used with pathogenic microorganisms.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the imaging tools of Sun and Vargas and the tumor spheroid cells of Sun for the imaging tools and cells off Coombes since all the reference teach the utilization of imaging analysis for detecting and measuring the interactions of cells, and in doing so provides an advantage to Coombes by expanding the techniques in microscopic imaging methods to directly visualize the behavior of cells in living tissues and dynamic imaging of in vivo infection.
That is, the above references teach that it was known in the art that cell based assays can be utilized to understand mechanistic cell based interactions against pathogenic bacteria which can be studied via known spectroscopic methods and equipment.  Further, it was known to utilize tumor spheroids to understand the effect of chemotherapeutic compounds have on the cells within an assay and understand such cellular based effects by biodynamic imaging, where phenotypic profiling of compounds can be assessed.  It was also known in the art that such imaging techniques can be used with microorganisms such as pathogenic bacteria (e.g., Escherichia coli and Staphylococcus aureus).  It would have been within the purview of one of ordinary skill in the art to utilize such phenotypic profiling as discussed in Sun and apply such techniques to Coombes and Vargas since such techniques and utilizing such new sensitive imaging technologies such as BDI would broaden the understanding of cell-cell interactions between pathogenic bacteria and epithelial cells and provide a person of ordinary skill in the art phenotypic profiling information of known pathogenic bacteria. 
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 3-7 and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Coombes, Sun and Vargas as applied to claims 1, 2, 8 and 13-15, further in view of Ladisch et al. (U.S. PGPUB 2015/0293094; 2015).
The teachings of Coombes, Sun and Vargas, above, are herein relied upon.  Although Coombes, Sun and Vargas teach the above, Coombes, Sun and Vargas do not teach the pathogen preparation limitations within claims 3-7 and 9-12.
Regarding claims 3 and 7, Ladisch teaches methods and systems in processing of food samples to detect pathogenic cells within the materials (Abstract, paragraph 27).  Ladisch teaches a method for processing a food sample, which includes preparing a liquefied extract of a food sample, and processing the liquefied extract by hollow fiber membrane filtration to form a concentrate of cells from the liquefied extract (paragraph 12).  The method can also include assessing the concentrate of cells for the presence of pathogenic cells (paragraph 12). 
Ladisch teaches that the concentrated sample provided can be processed in any manner desired to assess for target pathogenic cells (paragraph 42), which is interpreted as a person of ordinary skill in the art can further process the material by further concentrating cells from the retentate by precipitation and/or centrifugation to pelletized the recovered bacterial pathogens.
Regarding claim 4, Ladisch also teaches a method for testing for pathogenic cells where the method includes contacting a viable cellular concentrate from a food sample with a fluorescent antibody dye that specifically binds to the pathogenic cells, to form a contacted sample (paragraph 14).  The method further includes processing the contacted sample under conditions to remove unbound amounts of the fluorescent antibody dye, to form a dye-depleted sample, and spectroscopically interrogating the dye-depleted sample for the fluorescent antibody dye (paragraph 14).  The viable cellular concentrate can be prepared by a process including: homogenizing a solid food sample that substantially retains a viable cellular content of the solid food sample; enzymatically digesting the homogenized food sample to hydrolyze proteins in the homogenized food sample and form a digested food sample; processing the digested food sample to remove lipids from the digested food sample, to form a lipid-depleted food sample; and concentrating the lipid-depleted food sample in cells (paragraph 14).  
Regarding claim 3-7, Ladisch teaches a method for concentrating and recovering cells from a food sample, where the method includes passing a liquefied extract of a food sample through the interior of a hollow fiber membrane to form a permeate exterior of the hollow fiber membrane and a liquid concentrate of cells in the interior of the hollow fiber membrane (paragraph 28).  The hollow fiber membranes typically concentrate the food sample medium by many fold, often in the range of 500 fold to 1000 fold (paragraph 28).  The concentrated sample after the concentration step can then be further processed in a manner effective to detect the presence of any target pathogens, and especially pathogenic cells, in the concentrated sample (paragraph 28).  A number of pathogen specific detection methods are known and can be used (e.g., light scattering methods; paragraph 28). 
Ladisch teaches processing a food sample to detect the presence of one or more pathogenic cells (viable), such as pathogenic bacteria, in a food sample, where the system includes a hollow fiber membrane unit or module where a sample can be passed under the power of pump in a continuous loop that includes membrane module and concentrated over time by repeated passages through the module (paragraph 29).  
Regarding claims 3, 8-12, Ladisch teaches that in order to achieve detection the concentration of pathogenic cells would need to be relatively high (e.g. beneficially 1,000 to 10,000 cells per ml; paragraph 73).  Consequently, for the presence of pathogens to be detected at concentrations from one cell to 1,000 cells a volume of 100 mL's or more must be processed into a final volume of 1 mL or less (paragraph 80).  Consequently, large volumes of fluid containing potential pathogens, together with a large background of non-pathogenic microorganisms, must be amplified (paragraph 80; detecting the presence of monocultures of viable pathogens from non-pathogens).  Ladisch also teaches enzymatically digesting the samples which would produce expressed products (e.g., hydrolyzed proteins) in the sample that can also be concentrated (paragraphs 14, 18 and 28). 
The preferred approach is in which the cells are concentrated preferably to a volume of less than 500 microliters, giving cell concentrations which may for example be 100-1,000 cells/ml. When preceded by or followed by growth of the microbial cells for a period of several hours, detectable (i.e., interrogated) concentrations can result (paragraph 80; interpreted as less than 8 hours).  
Regarding claims 4-7, Ladisch teaches target pathogenic cells for detection may be any pathogenic cells of interest (paragraph 48).  The pathogenic cells may in certain embodiments be E. coli O157:H7, Salmonella or Listeria monocytogenes pathogens (paragraph 48;viable Gram-negative bacterial pathogens).  The sample processed may be any suitable food sample (e.g., ground poultry or beef, ready-to-eat processed meat or dairy food, cereal or other starch, or a vegetable) potentially containing E. coli O157:H7, Listeria monocytogenes, or a Salmonella pathogen (paragraph 49).  The sample may also be a dry food such as a cereal or other starch, or a vegetable, in certain embodiments (paragraph 49).  
A person of ordinary skill in the art would have been motivated to add the sample preparation procedures of Ladisch to the imaging and detection methods of Coombes, Sun and Vargas since the cited references are all involved in microbial, cell culture and cell biology fields, where Ladisch provides the additional steps of preparing food sample preparation steps to test food samples by utilizing known concentration methods for the accumulation of pathogenic bacteria from food samples that can then be tested in an assay that can study cell-cell interactions between epithelial cells (tumor spheroids) and pathogenic bacteria.
A person of ordinary skill in the art would have had a reasonable expectation of success in  adding the sample preparation procedures of Ladisch to the imaging and detection methods of Coombes, Sun and Vargas since the cited references are all involved in microbial, cell culture and cell biology fields, where Ladisch provides additional advantages to the Coombes, Sun and Vargas methods and imaging analysis by concentrating low concentrations of pathogenic bacteria (or metabolites) quickly that can then be subsequently added to the assay for faster analysis of food samples.
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631